Case 6:19-cv-00453-JDK-KNM Document 28 Filed 08/03/20 Page 1 of 2 PageID #: 151




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

 JASON PARKER, #2213446,                          §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §          Case No. 6:19-CV-453-JDK-KNM
                                                  §
 BRADSHAW STATE JAIL, et al.,                     §
                                                  §
        Defendants.                               §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        This case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to 28

 U.S.C. § 636.       On June 15, 2020, the Magistrate Judge issued a Report and Recommendation

 (Docket No. 27) recommending that Plaintiff’s civil rights complaints be dismissed with prejudice

 pursuant to 28 U.S.C. § 1915A(b)(1).

        This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

 party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

 § 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

 independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

 (extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

 objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

 for clear error or abuse of discretion and reviews her legal conclusions to determine whether they

 are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).
Case 6:19-cv-00453-JDK-KNM Document 28 Filed 08/03/20 Page 2 of 2 PageID #: 152



        Having reviewed the Magistrate Judge’s Report and Recommendations, the Court finds no

 clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

 the Report and Recommendation of the United States Magistrate Judge (Docket No. 27) as the

 findings of this Court.

        Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 27)

 be ADOPTED and that the above-styled civil action be DISMISSED WITH PREJUDICE

 pursuant to 28 U.S.C. § 1915A(b)(1). All pending motions are DENIED AS MOOT.




            So ordered and signed on this
            Aug 3, 2020
